ACCEPTED
                                                                      13-15-00133-CV
                                                      THIRTEENTH COURT OF APPEALS
                                                             CORPUS CHRISTI, TEXAS
                                                                 8/28/2015 8:58:33 AM
                                                               CECILE FOY GSANGER
                                                                               CLERK

              No. 13-15-133-CV


                                           FILED IN
         IN THE COURT OF APPEALS 13th COURT OF APPEALS
                            CORPUS CHRISTI/EDINBURG, TEXAS
                                8/28/2015 8:58:33 AM
 FOR THE THIRTEENTH DISTRICT OF TEXAS
                                 CECILE FOY GSANGER
                                        Clerk
           AT EDINBURG, TEXAS



           CITY OF PHARR, TEXAS

                          APPELLANT


                     V.


          DORA HERRERA, ET AL,

                          APPELLEES



Original Appellate Proceeding from the County
 370th District Court - Hidalgo County, Texas


    APPELLEES' AMENDED REPLY BRIEF




             SNIDER LAW FIRM, PLLC


             Wyatt D. Snider
             State Bar No. 24039185
             3535 Calder, Suite 300
             Telephone: (409) 924-9595
             Facsimile: (409) 924-0808
             ATTORNEY FOR APPELLEES